Citation Nr: 0029289	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant retired from active duty in May 1992, with over 
20 years of active service.
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1997 the Board 
remanded this case for re-evaluation due to a separate 
decision of the Board that granted service connection for 
hypertension and chronic orchialgia.  In order to assure that 
the VA had met its duty to assist, the Board again remanded 
this case in June 1998, and June 2000 with instructions to 
make attempts to contact the veteran and to schedule a VA 
examination to determine his eligibility for the benefits 
sought.  The requested action was accomplished to the extent 
possible and the case is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.  

2.  The veteran failed to report for scheduled VA counseling 
sessions and examinations in January 1998, March 1998, and in 
August 2000.  He has not given good cause for his failure to 
report for VA evaluations.  


CONCLUSION OF LAW

The claim for benefits under Chapter 31, Title 38, United 
States Code is denied as a matter of law.  38 C.F.R. 
§§ 3.655, 21.50 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to provide for all services and 
assistance necessary to enable veterans with 

service- connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991); see 38 
C.F.R. § 21.1(a) (1999).

The law, and corresponding VA implementing regulations, 
provide that the initial requirements for basic eligibility 
for vocational rehabilitation benefits under Chapter 31 are 
that a veteran have a service-connected disability rated as 
at least 20 percent disabling and incurred or aggravated in 
service on or after September 16, 1940; and that he be 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 21.1(b), 21.40(a), (b) 
(1999).  An "employment handicap" is defined by VA 
regulations as "an impairment of a veteran's ability to 
prepare for, obtain, or retain employment consistent with 
such veteran's abilities, aptitudes, and interests."  38 
U.S.C.A. § 3101(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 21.35(a), 21.51(b) (1999).  "Impairment" means 
"restrictions on employability caused by both service-
connected and nonservice-connected disabilities, deficiencies 
in education and training, negative attitudes towards the 
disabled, and other pertinent factors.  38 C.F.R. § 21.51(c) 
(1999).

To determine whether or not the veteran is in need of 
rehabilitation due to an employment handicap, VA shall 
provide an initial evaluation to determine, inter alia, the 
existence of an employment handicap through consideration of 
the handicapping effects of his disabilities on his 
employability and independence in daily living, his residual 
physical and mental capabilities, and his ability to function 
independently, based on his education, employment history, 
and other personal history.  38 C.F.R. § 21.50 (1999).  

The cooperation of the veteran is essential to an initial 
evaluation.  The purpose of the initial evaluation and the 
steps in the process shall be explained to the veteran and 
his or her cooperation requested.  If the veteran does not 
cooperate in the initiation or completion of the initial 
evaluation the counseling psychologist shall make a 
reasonable effort through counseling to secure the veteran's 
cooperation.  If the veteran's cooperation cannot be secured, 
the counseling psychologist shall suspend the initial 
evaluation until such time as the veteran cooperates.  The  
veteran will be informed of any suspension of the initial 
evaluation, the reasons for this action, and the steps 
necessary to resume the evaluation.  38 C.F.R. § 21.50.

Initially, the Board finds that the veteran has a combined 
service-connected disability rating of 40 percent.  In a 
November 1995 rating decision, the veteran was granted 
entitlement to service connection for the following 
compensable disabilities: sprains of left ankle, rated 10 
percent disabling; TMJ syndrome, rated 10 percent; 
tendonitis, right knee, rated 10 percent; and fracture of the 
right ankle, rated 10 percent.  He was also granted service 
connection and assigned a noncompensable rating for each of 
the following:  headaches, facial scar, and cyst of the right 
wrist.  By rating decision dated November 1997, which 
effectuated the Board's October 1997 decision, the RO also 
awarded service connection for chronic orchialgia and 
hypertension, and assigned a noncompensable rating to each.  
Thus, the veteran's combined service connected disability 
rating remained 40 percent.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (1999).  In 
addition, when requested information is not furnished within 
one year claims are considered abandoned.  See 38 C.F.R. 
§ 3.158 (1999).

The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that 
in the normal course of events it was the burden of the 
veteran to keep the VA apprised of his whereabouts, and that 
if he did not do so there was no burden on the VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

The veteran presented testimony before the undersigned 
Veterans' Law Judge in September 1997, as to all pending 
issues.  The Board remanded this case, twice for the sole 
purpose to have the VR&C staff examine and re-evaluate the 
veteran.  The VA Counseling Psychologist, at both the RO 
located in Winston-Salem, North Carolina and in Atlanta, 
Georgia, made numerous attempts to secure counseling with the 
veteran in order to re-evaluate whether he currently had an 
employment handicap.  The veteran contacted the RO to cancel 
the January 1998 appointment and indicated that he wanted to 
schedule an appointment at his convenience - not at the VA's 
convenience.  He was rescheduled for a date in March 1998; 
the veteran again contacted the RO in March 1998 to indicate 
he would not report then.  He further stated he was 
relocating to Georgia and wished to pursue his claim for 
Chapter 31 benefits at the RO there.  Several attempts were 
made by the Atlanta, Georgia RO to reach the veteran in order 
to schedule a counseling session; the veteran did not 
respond.  Following the Board's June 2000 Remand, the 
Winston-Salem RO notified the veteran, by letter dated July 
2000, of a scheduled counseling appointment in August 2000.  
The veteran did not respond and failed to report for the 
appointment.

Thus, as the veteran has failed to cooperate and report for 
another VR&C vocational counseling session, the Board finds 
that additional efforts to schedule an evaluation would be 
futile.  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1997).  

Given the presumption of regularity of the mailing of VA 
evaluation scheduling notices and the fact that the veteran 
has not contacted the RO or updated his address of record, 
the Board is satisfied that the veteran failed to report to 
the scheduled August 2000 evaluation without good cause.  See 
38 C.F.R. §§ 21.50, 3.655.  Therefore, the claim for 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  By this 
decision, the veteran is informed of the suspension his 
evaluation, the reasons for this action, and the steps 
necessary to resume his evaluation.  See 38 C.F.R. § 21.50.


ORDER

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


